Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is in response to applicant’s amendment/response filed on 06/14/2022, which has been entered and made of record.  Claims 1-20 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 06/14/2022 have been fully considered but they are not persuasive. 
Applicant submits “Shiff's positive and negative scores are discrete, and Shiff is silent on measuring a difference between the user's hand position and a predetermined position or generating a score inversely proportional to this measured difference. That is, Shiff's system considers the user's hand position to be either correct or incorrect, and accordingly provides a predetermined positive or negative score. Shiff does not measure how incorrect the user's hand position is, nor is Shiff's score inversely proportional to such a measurement. At best, one of skill in the art would consider Shiff to merely generate a Boolean value - true or false, or "correct" or "incorrect" - and provide a corresponding score. However, this would not lead one to measuring a difference between the user's hand position and the predetermined position, or generating a score inversely proportional to the difference, as required by the Claims.” (Remarks, Page 7.)
The examiner disagrees with Applicant’s premises and conclusion. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., cannot be discrete, more than a Boolean value.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In claim 1, applicant recites “(d) measuring, by the computing device, a difference between the detected interaction and a predetermined interaction associated with the virtual object; and (e) generating, by the computing device, a score inversely proportional to the measured difference.” However, applicant interpreted the claim much narrower than it actually recites. Applicant suggests “one of skill in the art would consider Shiff to merely generate a Boolean value - true or false, or "correct" or "incorrect" - and provide a corresponding score.” However, Shiff indicated in ¶0023, “the user's hand positions and strumming patterns correspond to what is required for the sequence, a score of the user is increased, and is correspondingly decreased when the user's hand position and/or strumming patterns are incorrect for the sequence” Examiner understood that a score can increase or decrease and based on ordinary capabilities of a person of ordinary skill, the score mentioned in Shiff are more than “a Boolean value - true or false, or "correct" or "incorrect" because Shiff discloses a sequence and the changing of scores. It is quite obvious the score is accumulated for the whole sequence as it is commonly scoring in a video game instead of merely correct or incorrect. Also, in the case of mapping the word “difference”, a Boolean value could be difference too. 

Applicant submits “Shiff merely provides a positive score for a correct match and a negative score for an incorrect match. Shiff does not then adjust this score, much less doing so based on a comparison of user timings to predetermined timings. For example, Shiff does not provide a positive score for a matching neck hand position and then reduce the score because the strum timing is off; rather, Shiff would merely consider the combined hand position/strum to be incorrect and provide a negative score. Even if this is considered to read on "generating... a score" as in Claims 1 and 11, Shiff takes no further action and thus does not "adjust the generated score", as required by Claims 6 and 16.” (Remarks, Page 8)
The examiner disagrees with Applicant’s premises and conclusion. Shiff in ¶0017, The user's accuracy relative to these parameters is used to score the user's virtual guitar playing abilities. ¶0023, “a sequence has a duration of three seconds, a required strumming hand action of three strums, and a neck hand position that corresponds to a required neck hand position”. “When the user's hand positions and strumming patterns correspond to what is required for the sequence, a score of the user is increased, and is correspondingly decreased when the user's hand position and/or strumming patterns are incorrect for the sequence.” . It is clear in paragraph 0023 of Shiff a score can increase and decrease. Thus, Shiff does adjust the score. In addition, Shiff in paragraph 0024 suggests “the timing of the strumming movements can include any number and duration of strums desired. This functionality increases the complexity of the virtual reality music experience for the user and can be used as an additional scoring component.” This paragraph can suggest timing as additional scoring component.

Applicant submits “Shiff merely provides a correct or incorrect score, but is silent regarding any adjustments after generating this score. Accordingly, as with Claims 6 and 16, the cited art fails to teach or suggest at least this feature of Claims 4 and 14.” (Remarks, Page 8)
The examiner disagrees with Applicant’s premises and conclusion. Based on ordinary capabilities of a person of ordinary skill, the score is accumulated for the whole sequence as this is how is commonly scoring in a video game. Examiner does not understand why applicant think otherwise especially considering Shiff indicated the score can increase or decrease in paragraph 0023.

Applicant submits “Shiff does not measure a difference between a position of a user and a predetermined position, but rather merely determines whether the user is within a boundary. The Examiner admits that Shiff does not describe a second user, and cites Blaylock for this feature. However, as with Shiff, Blaylock does not teach or suggest measuring a difference in positions between the user and the prerecorded user, or generating a score inversely proportional to this measured difference.” (Remarks, Page 9)
The examiner disagrees with Applicant’s premises and conclusion. Shiff teaches ¶0017, “Each of the sequences can be configured with a unique permutation of parameters such as duration of time, required strumming hand action, and required neck hand position. For example, a sequence has a duration of three seconds, a required strumming hand action of three strums during the duration, and a neck hand position that corresponds to a required neck hand position.”. Even considering merely a correct or incorrect position is enough to teach a “difference”.  An incorrect position is a difference between a position of a user and a predetermined position. Blaylock also mentioned “time-series-and-body-segment-tagged confidence intervals on measured body segment positions” in ¶0035 and “find matching-body-position frames between the user's measured body position and the positions in the time series of the expert model.” in ¶0286-0287, which further suggests measuring a difference in positions between the user and the prerecorded user.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiff (US Pub 20190371066 A1) in view of Palau et al. (US Pub 2019/0066525 A1).
As to claim 1, Shiff discloses a method for providing virtual environment-based Shiff, abstract), comprising: 
(a) tracking, by a sensor of a computing device, a position of a user within a physical environment (Shiff, abstract, “receiving input from a first controller that is indicative of a neck hand position of the first controller relative to a virtual neck of the virtual reality guitar, as well as input from a second controller that is indicative of a strumming hand movement performed using the second controller, adjusting a neck hand position of the virtual reality avatar, within a virtual reality display, in response to the neck hand position of the first controller in real-time and a strumming hand action of the virtual reality avatar, within the virtual reality display, in response to the strumming hand action of the second controller in real-time.” ¶0036, “As the user plays along with the performance track, the method includes a step 412 of tracking the neck hand position of the virtual reality avatar and the strumming hand action of the virtual reality avatar and comparing the same to required neck hand position(s) and required strumming hand action(s) specified by the performance track.”); 
(b) displaying, by the computing device via a virtual reality display to the user, an avatar corresponding to the tracked position of the user within a virtual environment (Shiff, abstract, “adjusting a neck hand position of the virtual reality avatar, within a virtual reality display, in response to the neck hand position of the first controller in real-time and a strumming hand action of the virtual reality avatar, within the virtual reality display, in response to the strumming hand action of the second controller in real-time.”); 
(c) detecting, by the computing device, an interaction of the avatar with a virtual object within the virtual environment (Shiff, ¶0016, “control a virtual reality avatar in order to play a virtual reality instrument.” Fig. 2, ¶0034, “In real-time as the input is received from both the first and second controllers, the method includes a step 408 of automatically adjusting a neck hand position of the virtual reality avatar, within a virtual reality display, in response to the neck hand position of the first controller in real-time. Specifically, this operation positions the neck hand of the virtual reality avatar along neck of the virtual reality guitar.”); 
(d) measuring, by the computing device, a difference between the detected interaction and a predetermined interaction associated with the virtual object (Shiff, ¶0022, “the user's hand movements are guided using a performance track that is played by the virtual reality system 102. In general, a performance track as disclosed herein comprises a series of sequences that comprise parameters for playing along with music associated with the performance track. In one embodiment, each sequence of the performance track comprises a duration of time along with a required neck hand position(s) and a required strumming action(s).” ¶0025, “The performance track also defines the parameters of visualizations (visual cues) provided during operation as illustrated collectively in FIGS. 1 and 2.” ¶0027, “each of the sequences of a performance track can be associated with a time bar that is displayed within the virtual reality display, providing guidance to the user as to what section of the neck 114 is being played along with the strumming of the strings of the virtual reality guitar 112.” ¶0028, “the neck hand 118 of the virtual reality avatar 110 will be in position in the first section 117A by the time the second time bar 126 contacts the neck 114 of the virtual reality guitar 112 in order for the sequence to be positively scored (also assuming the second controller 106 has been properly used to strum as well).” ¶0036, “tracking the neck hand position of the virtual reality avatar and the strumming hand action of the virtual reality avatar and comparing the same to required neck hand position(s) and required strumming hand action(s) specified by the performance track. This can occur on a sequence-by-sequence basis so that performance/accuracy for each sequence is determined.”); and 
(e) generating, by the computing device, a score inversely proportional to the measured difference (¶0023, “a sequence has a duration of three seconds, a required strumming hand action of three strums, and a neck hand position that corresponds to a required neck hand position”. “When the user's hand positions and strumming patterns correspond to what is required for the sequence, a score of the user is increased, and is correspondingly decreased when the user's hand position and/or strumming patterns are incorrect for the sequence.” ¶0028, “the neck hand 118 of the virtual reality avatar 110 will be in position in the first section 117A by the time the second time bar 126 contacts the neck 114 of the virtual reality guitar 112 in order for the sequence to be positively scored (also assuming the second controller 106 has been properly used to strum as well).” ¶0037, “scoring the neck hand position and the strumming hand action in real-time based on the tracking and comparison. For each sequence, when the neck hand position of the virtual reality avatar matches the required neck hand position defined in the performance track and the strumming hand action of the virtual reality avatar matches the required strumming hand action defined in the performance track, the user's movements are positively scored. If either the neck hand position or the strumming hand action do not match what is defined in the performance track the user is scored negatively.”)
Shiff does not explicitly disclose training and certification. However, virtual reality experience for training and certification is obvious for one of ordinary skill in the art.
Palau teaches training and certification (Palau, ¶0003, “responsive to a determination that the preliminary assessment score or the second assessment score is above the threshold value: execute a query identifying a certification stored within the system and associated with the GSE level; and associate the certification in the database with a user that entered the first assessment user input or the second assessment user input.” ¶0124, “this control panel 320 may display: instructional and/or training materials for operating the disclosed system”).
Shiff and Palau are considered to be analogous art because all pertain to virtual reality. It would have been obvious before the effective filing date of the claimed invention to have modified Shiff with the features of “training and certification” as taught by Palau. The suggestion/motivation would have been in order to define a threshold for one or more instructor skills, qualifications, badges, and/or certifications (Palau, ¶0138).

As to claim 2, claim 1 is incorporated and the combination of Shiff and Palau discloses repeating steps (c)-(e) for a sequence of interactions (Shiff, ¶0023, “a sequence has a duration of three seconds, a required strumming hand action of three strums, and a neck hand position that corresponds to a required neck hand position. In use, the user will position the first controller 104 in a required section such as section 117B and operate the second controller 106 to strum the strings 122 of the virtual reality guitar 112 three times during the duration of time of the sequence.”);
 and aggregating the generated scores (¶0023, “When the user's hand positions and strumming patterns correspond to what is required for the sequence, a score of the user is increased, and is correspondingly decreased when the user's hand position and/or strumming patterns are incorrect for the sequence.” ¶0036, “This can occur on a sequence-by-sequence basis so that performance/accuracy for each sequence is determined.”).

As to claim 3, claim 2 is incorporated and the combination of Shiff and Palau discloses the sequence of detected interactions corresponds to a sequence of predetermined interactions having a predetermined order (Shiff, ¶0023, “a sequence has a duration of three seconds, a required strumming hand action of three strums, and a neck hand position that corresponds to a required neck hand position. In use, the user will position the first controller 104 in a required section such as section 117B and operate the second controller 106 to strum the strings 122 of the virtual reality guitar 112 three times during the duration of time of the sequence. When the user's hand positions and strumming patterns correspond to what is required for the sequence, a score of the user is increased, and is correspondingly decreased when the user's hand position and/or strumming patterns are incorrect for the sequence.”).

As to claim 4, claim 3 is incorporated and the combination of Shiff and Palau discloses adjusting the aggregated score responsive to the sequence of detected interactions having a different order than the sequence of predetermined interactions (Shiff, ¶0017, “Each of the sequences can be configured with a unique permutation of parameters such as duration of time, required strumming hand action, and required neck hand position. For example, a sequence has a duration of three seconds, a required strumming hand action of three strums during the duration, and a neck hand position that corresponds to a required neck hand position. The user's accuracy relative to these parameters is used to score the user's virtual guitar playing abilities.” ¶0023. ¶0028, “the neck hand 118 of the virtual reality avatar 110 will be in position in the first section 117A by the time the second time bar 126 contacts the neck 114 of the virtual reality guitar 112 in order for the sequence to be positively scored (also assuming the second controller 106 has been properly used to strum as well).” ¶0037, “If either the neck hand position or the strumming hand action do not match what is defined in the performance track the user is scored negatively.” ¶0024, “the strumming patterns can be further defined by requiring the strumming movements to occur in beat with the background music. In other instances, the timing of the strumming movements can include any number and duration of strums desired. This functionality increases the complexity of the virtual reality music experience for the user and can be used as an additional scoring component.”).

As to claim 5, claim 2 is incorporated and the combination of Shiff and Palau discloses comparing the aggregated score to a threshold; and repeating steps (a)-(e) responsive to the aggregated score being below the threshold (Palau, ¶0065, “repeat the process until the instructor reaches or exceeds the desired threshold level.” ¶0159, “This process may be repeated until the learner reaches the threshold level to advance to their desired GSE level, and ultimately achieve their desired GSE score.”).

As to claim 6, claim 2 is incorporated and the combination of Shiff and Palau discloses comparing a time between a first detected interaction and a subsequent detected interaction, and a time between corresponding predetermined interactions, and adjusting the generated score for the subsequent detected interaction based on the comparison of the times (Shiff, ¶0017, “the performance track is subdivided into sequences and each of the sequences has a specific duration of time and corresponding hand positions and/or movements. Each of the sequences can be configured with a unique permutation of parameters such as duration of time, required strumming hand action, and required neck hand position. For example, a sequence has a duration of three seconds, a required strumming hand action of three strums during the duration, and a neck hand position that corresponds to a required neck hand position. The user's accuracy relative to these parameters is used to score the user's virtual guitar playing abilities.” ¶0023, “if a strum action is off time a missed strum sound is played.” ¶0024, “the strumming patterns can be further defined by requiring the strumming movements to occur in beat with the background music. In other instances, the timing of the strumming movements can include any number and duration of strums desired. This functionality increases the complexity of the virtual reality music experience for the user and can be used as an additional scoring component.”).

As to claim 11, the combination of Shiff and Palau discloses a system for providing virtual environment-based training and certification, comprising: a computing device comprising at least one sensor and a processor and in communication with a virtual reality display; wherein the processor is configured to: (a) track, via the sensor, a position of a user within a physical environment, (b) display, via the virtual reality display to the user, an avatar corresponding to the tracked position of the user within a virtual environment, (c) detect an interaction of the avatar with a virtual object within the virtual environment, (d) measure a difference between the detected interaction and a predetermined interaction associated with the virtual object, and (e) generate a score inversely proportional to the measured difference (See claim 1 for detailed analysis.).

As to claim 12, claim 11 is incorporated and the combination of Shiff and Palau discloses the processor is further configured to repeat steps (c)-(e) for a sequence of interactions; and aggregate the generated scores (See claim 2 for detailed analysis.).

As to claim 13, claim 12 is incorporated and the combination of Shiff and Palau discloses the sequence of detected interactions corresponds to a sequence of predetermined interactions having a predetermined order (See claim 3 for detailed analysis.).

As to claim 14, claim 13 is incorporated and the combination of Shiff and Palau discloses the processor is further configured to adjust the aggregated score responsive to the sequence of detected interactions having a different order than the sequence of predetermined interactions (See claim 4 for detailed analysis.).

As to claim 15, claim 12 is incorporated and the combination of Shiff and Palau discloses the processor is further configured to compare the aggregated score to a threshold; and repeat steps (a)-(e) responsive to the aggregated score being below the threshold (See claim 15 for detailed analysis.).

As to claim 16, claim 12 is incorporated and the combination of Shiff and Palau discloses the processor is further configured to compare a time between a first detected interaction and a subsequent detected interaction, and a time between corresponding predetermined interactions, and adjust the generated score for the subsequent detected interaction based on the comparison of the times (See claim 6 for detailed analysis.).

Claims 7-10, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiff (US Pub 20190371066 A1) in view of Palau et al. (US Pub 2019/0066525 A1) and Blaylock et al. (US Pub 2020/0058148 A1).

As to claim 7, claim 1 is incorporated and Shiff discloses measuring the difference between the detected interaction and the predetermined interaction further comprises measuring a difference between the tracked position of the user and a recorded tracked position (Shiff, ¶0017, “Each of the sequences can be configured with a unique permutation of parameters such as duration of time, required strumming hand action, and required neck hand position. For example, a sequence has a duration of three seconds, a required strumming hand action of three strums during the duration, and a neck hand position that corresponds to a required neck hand position.” ¶0022, “a performance track as disclosed herein comprises a series of sequences that comprise parameters for playing along with music associated with the performance track. In one embodiment, each sequence of the performance track comprises a duration of time along with a required neck hand position(s) and a required strumming action(s).” ¶0036, “tracking the neck hand position of the virtual reality avatar and the strumming hand action of the virtual reality avatar and comparing the same to required neck hand position(s) and required strumming hand action(s) specified by the performance track.”).
Shiff does not explicitly discloses position of a second user.
Blaylock teaches a recorded tracked position of a second user (Blaylock, Fig.8, ¶0102, “starting by matching up the first point in the previous user avatar's trajectory with the first point and second point in the new user data trajectory and choosing the shorter vector may be an initial operation.” ¶0147, “Creating a first user avatar from expert model may include using an expert model (e.g., a quantified model of the technique taken from a highly trained expert in the motion) as a previous user avatar.” ¶0271, “Conceptually, the expert model is analogous to a reference model in that it is a pre-captured and stored motion model. In the case of an expert model, it may preferentially be taken from world class experts at the technique in question.”).  
Shiff, Palau and Blaylock are considered to be analogous art because all pertain to virtual reality. It would have been obvious before the effective filing date of the claimed invention to have modified Shiff with the features of “a recorded tracked position of a second user” as taught by Blaylock. The suggestion/motivation would have been in order to automatically synchronizing an expert version of a motion to the precise speed and timing of a user's motion in real-time (Blaylock, ¶0018).

As to claim 8, claim 7 is incorporated and the combination of Shiff, Palau and Blaylock discloses measuring the difference between the tracked position of the user and the recorded tracked position of a second user further comprises tracking a hand position of the user, and measuring a difference between the tracked hand position of the user and a recorded tracked position of a hand of the second user(Shiff, ¶0036, “tracking the neck hand position of the virtual reality avatar and the strumming hand action of the virtual reality avatar and comparing the same to required neck hand position(s) and required strumming hand action(s) specified by the performance track.” Blaylock, ¶0243, “an operation 504 to compare position and velocity direction values to like data taken from frames of a previously acquired model of the same attempted motion.”).

As to claim 9, claim 1 is incorporated and Shiff discloses displaying, within the virtual environment, the predetermined interaction associated with the virtual object (Shiff, ¶0025, “a time bar 124 is presented in the display that indicates which section of the neck 114 of the virtual reality guitar 112 should be played.”).
Shiff does not explicitly disclose as a second avatar.
Blaylock discloses as a second avatar (Blaylock, Fig.8, ¶0271, “Conceptually, the expert model is analogous to a reference model in that it is a pre-captured and stored motion model. In the case of an expert model, it may preferentially be taken from world class experts at the technique in question.” ¶0432, “display the expert and the user avatar concurrently. For example, with the expert avatar further from the user than the user avatar, both within a user's field of view.”).
Shiff, Palau and Blaylock are considered to be analogous art because all pertain to virtual reality. It would have been obvious before the effective filing date of the claimed invention to have modified Shiff with the features of “as a second avatar” as taught by Blaylock. The suggestion/motivation would have been in order to automatically synchronizing an expert version of a motion to the precise speed and timing of a user's motion in real-time (Blaylock, ¶0018).

As to claim 10, claim 9 is incorporated and the combination of Shiff, Palau and Blaylock discloses recording the predetermined interaction while tracking, by the sensor of the computing device, a position of a second user within the physical environment (Blaylock, Fig.8, ¶0147, “Creating a first user avatar from expert model may include using an expert model (e.g., a quantified model of the technique taken from a highly trained expert in the motion) as a previous user avatar.” ¶0025, “A process includes using trajectory inference from a position sensor, such as a depth sensor or a 3D position sensor (e.g., local positioning sensor). Derived skeletal constructions may include manipulations of depth sensor data and previously-established motion models independent and with respect to each other in order to enable efficient teaching of human movement skills. In an example, a motion model of a human movement can be a 5-dimensional object. These dimensions are the usual four dimensions of space-time (three for positioning things in space and one for time) plus an additional parameter that specifies which body segment the other four dimensions are specifying with spatial and time coordinates.” ¶0035, “reference model data (e.g., data from previously established models which consisted of a user or expert attempting the same motion) for analogous instant in its time series” ¶0042, “capture a new user avatar. The new user avatar construction process may be based not on an expert model, but instead on the previous user avatar as the previous user avatar may better predict the user's current motion.” “A reference model includes a previously obtained motion model of the same technique that the user is attempting in the process of creating the new user avatar. This may, for example, be either of an expert model or the previous user avatar for the same technique (if it exists). An expert model may be a motion model of the same technique performed by a world class expert.”).  

As to claim 17, claim 11 is incorporated and the combination of Shiff, Palau and Blaylock discloses the processor is further configured to measure a difference between the tracked position of the user and a recorded tracked position of a second user corresponding to the predetermined interaction (See claim 7 for detailed analysis.).

As to claim 18, claim 17 is incorporated and the combination of Shiff, Palau and Blaylock discloses the processor is further configured to track a hand position of the user, and measure a difference between the tracked hand position of the user and a recorded tracked position of a hand of the second user (See claim 8 for detailed analysis.).

As to claim 19, claim 11 is incorporated and the combination of Shiff, Palau and Blaylock discloses the processor is further configured to display, within the virtual environment, the predetermined interaction associated with the virtual object as a second avatar (See claim 9 for detailed analysis.).

As to claim 20, claim 19 is incorporated and the combination of Shiff, Palau and Blaylock discloses the processor is further configured to record the predetermined interaction while tracking, by the sensor of the computing device, a position of a second user within the physical environment (See claim 10 for detailed analysis.).







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YU CHEN/            Primary Examiner, Art Unit 2613